PD-1514-14
                                                                     COURT OF CRIMINAL APPEALS
         FILED IN
COURT OF CRIMINALAPPEALS
                                                                                     AUSTIN, TEXAS
                                                                    Transmitted 5/13/2015 12:58:41 PM
        May 13, 2015                                                   Accepted 5/13/2015 1:08:07 PM
                                                                                      ABEL ACOSTA
                                                                                            CLERK
   ABEL ACOSTA, CLERK
                                    NO.   PD-1514-14


  STATE OF TEXAS                            §   IN THE COURT OF
                                            §
  VS.                                       §   CRIMINAL APPEALS

  RONNIE DABNEY




                       MOTION TO EXTEND TIME TO FILE BRIEF


  TO THE HONORABLE JUDGES OF SAID COURT:


         Now comes RONNIE DABNEY, appellee in the above styled and numbered

  cause, and moves for an extension of time of 45 days to file a brief and for good

  cause shows the following:

         1.     This Court granted Appellant's The State of Texas Petition for

  Discretionary Review. The brief in support of Appellant's petition was due 30

  days thereafter.       See Tex. R. App. Proc. 70.1.   On or about May 1, 2015,

  Appellee received a notice by electronic filing that Appellant's (The State of

  Texas) had not been filed in a timely fashion. This caused confusion to counsel for

  Appellee as he believed that the State's brief had been rejected for some reason.

  Accordingly, Appellee's counsel was waiting for Appellant to submit another brief

  before responding and filing Appellee's brief.

         2.      Additionally, Counsel has been unable to complete the brief for the

  following reasons:
                   1.       From March 23, 2015 to April 21,2015, counsel with the

assistance of the Texas Lawyer's Assistance Program entered into an alcohol

rehabilitation facility in Austin, Texas. Counsel was out of the office until April

22,2015. After being gone for a month, counsel was way behind.          Counsel has

had trial settings and contested hearings since his release from rehab. Counsel is

specially set on a medical malpractice trial in the 78th District Court of Wichita

County, Texas on 5/18/15. The case is going to take 6-8 days to try and requires a

great deal of preparation

      3.     Counsel filed the brief in the Court of Appeals in Fort Worth and

accordingly, has done a great deal of research on the issues before the Court.

Counsel is requesting until June 15, 2015 to file the brief on behalf of Appellee.

      WHEREFORE,            PREMISES      CONSIDERED,        appellant respectfully

requests an extension of 45 days, i.e. until June 15, 2015, to file a brief in support

of Petition for Discretionary Review.
                                       Respectfully submitted,

                                       Mark Barber, Attorney at Law
                                       900 8th Street, Suite 116
                                       Wichita Falls, TX 76301
                                       Tel: (940) 761-3009
                                       Fax:(940)761-4060




                                       By:A/Mark H. Barber
                                          Mark H. Barber
                                          State Bar No. 01708050
                                          Mbarberlaw@aol.com
                                          Attorney for RONNIE DABNEY


                         CERTIFICATE OF SERVICE


      This is to certify that on May 12, 2015, a true and correct copy of the above

and foregoing document was served on the District Attorney's Office, Wichita

County, Texas, by electronic service through the Electronic Filing Manager.



                                       MarkH. Barber
                                       Mark H. Barber


                      CERTIFICATE OF CONFERENCE


      This is to certify that on May 12, 2015, I conferred with the Assistant

District Attorney who is handling the appeal for the State of Texas and he advised

that he is unopposed to this motion.

                                        /s/MarkH. Barber